Citation Nr: 0909613	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-20 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from October 1961 to 
August 1962, with a prior period of active duty for training 
(ACDUTRA) from March 1961 to September 1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the Veteran engaged in combat with the enemy.

2.  The Veteran does not suffer from PTSD as the result of a 
verified stressor from service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in April 2004.  
The RO's October 2003 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
All identified post-service VA and private treatment records 
have also been obtained.  The Board observes that the Veteran 
received Social Security Administration (SSA) disability 
benefits due to a psychiatric disorder.  However, after being 
contacted by VA, SSA responded that records relating to the 
Veteran's disability claim are not available.  Therefore, 
VA's duty to further assist the Veteran in locating 
additional records has been satisfied.  The Veteran was 
afforded a VA examination for his PTSD in March 2004.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2008).  

However, if, as in the present case, the Veteran did not 
engage in combat, his alleged stressors must be established 
by official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement of "credible supporting evidence" 
means that "the Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor." Dizoglio v. Brown, 9 Vet App. 163 (1996).

The Veteran has identified one specific traumatic event that 
occurred during his military service, and that this event led 
to the development of PTSD.  Through various statements, he 
has specifically asserted that, during a period of ACDUTRA, 
an anti-tank mine exploded in his face during a training 
exercise.  He contends that the explosion caused significant 
injuries to his eyes, ears and face, and left him in fear for 
his life and safety.  He states that the explosion left him 
helpless and embarrassed, as he was forced to rely on others 
to be led to be bathroom.

Initially, the Board observes the Veteran has been treated at 
the VAMC in Minneapolis, Minnesota, and Rice Lake 
Psychological Services, a private facility.  During this 
treatment, the Veteran has recounted the stressor as 
discussed above.  The Board further notes that the Veteran 
has been diagnosed by a licensed psychiatrist with PTSD due 
to the stressor outlined above.  See, e.g., January 2003 
statement by Dr. Laney; see also October 2003 VA Mental 
Health Intake Evaluation..

Based on the foregoing, the Board finds that the Veteran has 
a current diagnosis of PTSD conforming to the DSM-IV 
criteria.  Additionally, the above evidence demonstrates that 
his current PTSD symptoms are directly linked to the 
incidents described by the Veteran in his statements.  As 
such, the Board finds that there is a competent nexus opinion 
of record.  The remaining element of the Veteran's PTSD claim 
is credible supporting evidence that the claimed in-service 
stressor(s) occurred.  See 38 C.F.R. § 3.304(f).  

The Board again notes that if a Veteran did not engage in 
combat with the enemy, or claimed stressors are not related 
to combat, then lay testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
assertions must be corroborated by credible supporting 
evidence. See Cohen v. Brown, 10 Vet. App. 128 (1997); See 
also Moreau v. Brown, 9 Vet. App. 389 (1996).  Furthermore, 
the Court has held that the presence of a verifiable stressor 
is an essential prerequisite to support the diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).

As discussed above, the Veteran has asserted through written 
statements he was severely injured by an exploding anti-tank 
mine, causing him to fear for his life.  Initially, the Board 
observes the Veteran's service treatment record supports the 
Veteran's contention that he was injured by an explosion 
during his active duty service.  However, the Board finds 
that the record does not support the Veteran's contentions as 
to the severity of the in-service incident and his resulting 
injuries.  

In evaluating claimed in-service stressors, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000).  In determining whether statements and evidence 
submitted by a Veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is 
not required to accept an appellant's uncorroborated account 
of his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  

At critical issue in the instant case is the Veteran's 
credibility.  In its review of the Veteran's claimed in-
service stressor, the Board is mindful of prior 
inconsistencies in the Veteran's statements and the evidence 
of record.  In this regard, the Board observes the Veteran 
conveyed to both private and VA psychologists that he was 
injured by an exploding anti-tank mine.  However, the Board 
observes service treatment records indicate the Veteran was 
injured by a detonator cap, not an anti-tank mine.  Further, 
when confronted by a VA examiner this inconsistency, a March 
2004 VA examination report notes the Veteran became 
"extremely dramatic," reporting that his face was burned 
and was bandaged for four or five days.  However, service 
treatment records are absent complaints, treatment or 
diagnosis of facial or head trauma.  In this regard, July 
1961 treatment notes indicate a blasting cap exploded in the 
Veteran's eye, injuring his cornea.  Records dated three days 
later indicate the Veteran's cornea had healed, and by six 
days after injury, no further treatment was required.  There 
is no notation of any other facial, head or ear trauma 
related to this incident  

With regards to post-service psychiatric treatment, the Board 
notes Dr. Laney's January 2003 opinion notes the Veteran 
reported experiencing nightmares of the event and flashbacks 
since the injury.  He also noted that he hasn't been able to 
stand people or being out in public since the in-service 
incident.  However, the Board observes that, throughout the 
Veteran's extensive post-service psychiatric treatment, the 
Veteran had not complained of any psychiatric symptoms 
related to an in-service injury prior to 2003, when he began 
to seek service connection for PTSD.  In fact, treatment 
records indicate the Veteran suffers from anxiety and major 
depression secondary to his home situation.  Further, the 
record indicates the Veteran owned and operated a popcorn 
wagon at public events, contradicting the Veteran's assertion 
he was unable to tolerate social interaction.  As a fact-
finding matter, the Board finds serious questions about the 
consistency, timing and accuracy of the Veteran's account to 
raise serious credibility issues with his statements and 
assertions.

The Board notes that the record contains a difference of 
opinion on whether the Veteran's suffers from PTSD due to an 
in-service stressor.  In this regard, as noted above, the 
Veteran has submitted a statement by Dr. Laney providing a 
positive etiological opinion.  Further, an October 2003 VA 
Mental Health Intake Evaluation found the Veteran suffers 
from PTSD due to his asserted in-service stressor.  

However, a VA examiner in March 2004 concluded that, based on 
the Veteran's self-report, his condition would meet the 
criteria for PTSD.  However, after reviewing the claims file, 
including service treatment records related to the Veteran's 
in-service injury, the VA examiner found the prior positive 
opinions were based on misleading information provided by the 
Veteran and the Veteran's self-reporting is not credible.  As 
such, the VA examiner concluded the in-service injury, as 
documented by the evidence contained in the claims file, does 
not meet the criteria for an in-service stressor to support 
the diagnosis of PTSD.

In deciding whether the Veteran suffers from PTSD related to 
his active service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  That responsibility is particularly onerous where 
medical opinions diverge.  At the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id; see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).

Here, there are legitimate reasons for accepting the March 
2004 VA examiner's unfavorable medical opinion over the 
favorable private physician's statement and the October 2003 
VA Mental Health Intake Evaluation.  With regard to medical 
evidence, an assessment or opinion by a health care provider 
is never conclusive and is not entitled to absolute 
deference.  Further, a conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Also, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

In the instant case, the Board observes that neither Dr. 
Laney nor the October 2003 VA psychologist reviewed the 
claims file prior to rendering their opinions.  While not 
reviewing the claims file itself is not a sufficient basis 
for the Board to assign lesser probative weight to a 
diagnosis or opinion, see Nieves-Rodriguez v. Peake 22 
Vet.App. 295 (2008), rather, these diagnoses were based upon 
the Veteran's self-reported stressor, which the Board has 
found is not credible and not supported by the evidence of 
record.  As Dr. Laney's statement and the October 2003 VA 
Mental Health Intake Evaluation are not factually based on 
the record, they do not serve as probative evidence on which 
to grant service connection.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record; bare conclusions, even those 
made by medical professionals, which are not accompanied by a 
factual predicate in the record, are not probative medical 
opinions).  In comparison, the March 2004 VA examiner's 
opinion was rendered after a review of the claims file, 
including the Veteran's pertinent medical records and 
verified history.  Thus, the Board finds that the March 2004 
VA examination report is accordingly more probative than Dr. 
Laney's January 2003 statement and the October 2003 VA Mental 
Health Intake Evaluation, as the latter were based on the 
Veteran's unsubstantiated statements regarding the severity 
of the in-service injury and resulting post-service 
psychiatric symptoms and treatment.

Therefore, inasmuch as the Veteran's claimed in-service 
stressor is not supported by the evidence of record, he is 
unable to meet one of the criteria necessary in order to 
establish entitlement to service connection for PTSD.  The 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for PTSD.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


